NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUSTAVO ESCAMILLA; GREENWAY                     No. 21-55417
NUTRIENTS, INC.,
                                                D.C. No. 2:21-cv-01910-ODW-JEM
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Gustavo Escamilla and Greenway Nutrients, Inc. appeal from the district

court’s judgment dismissing their action alleging violations of the Crime Victims’

Rights Act (“CRVA”), 18 U.S.C. § 3771. We have jurisdiction under 28 U.S.C.

§ 1291. We may affirm on any basis supported by the record. Thompson v. Paul,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Appellants’ claims under the CVRA are foreclosed by this court’s previous

order denying appellants’ petition for a writ of mandamus, which concluded that

“the provisions of 18 U.S.C. § 3771 do not apply to this petition.” See Rebel Oil

Co., Inc. v. Atl. Richfield Co., 146 F.3d 1088, 1093 (9th Cir. 1998) (“Under the

doctrine of ‘law of the case,’ a court is generally precluded from reconsidering an

issue that has already been decided by the same court, or a higher court in the

identical case.”).

      We reject as without merit appellants’ contentions that the district court

erred by failing to act on allegations of attorney wrongdoing that occurred in a

different action, or that Judge Wright was biased.

      Appellants’ motions to take judicial notice (Docket Entry Nos. 6 and 7) are

denied.

      AFFIRMED.




                                         2                                    21-55417